Citation Nr: 1502113	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-29 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a deviated nasal septum.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968, with additional service in the Navy Reserve.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing is associated with the record.

In November 2014, the Veteran submitted additional evidence without a waiver of his right to have the evidence initially considered by the RO.  However, there is no need for the RO to consider this evidence in view of the Board's favorable determination regarding this issue in the decision below.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's deviated nasal septum is related in an in-service nose injury.


CONCLUSION OF LAW

A deviated nasal septum was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim of entitlement to service connection for a deviated nasal septum.  Therefore, no further development is required before the Board decides this claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
	
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

The Veteran contends that an in-service nose injury caused his current deviated nasal septum.

The report of the Veteran's July 1967 enlistment examination is negative for any nose abnormality.  A January 1968 service treatment record (STR) shows that the Veteran received sutures for a laceration of the nose and upper lip.  A September 1969 annual examination indicated the Veteran had a one inch scar on the nose.

In November 2011, W.P., who served with the Veteran on the U.S.S. Oriskany, reported that the Veteran was preparing a plane to launch from the flight deck when he turned and caught the left side of his nose on a corner of a wing.  W.P. recalled that the Veteran was bleeding because the end of his nose was severed.  W.P. stated that the Veteran's nose was still painful when bumped and that he had had difficulty breathing since the injury.

In a February 2012 VA examination, the Veteran stated he had difficulty breathing due to damage caused by a nose laceration in service.  The examiner diagnosed deviated septum and swollen turbinates.  The examiner opined it was less likely as not that the Veteran's nasal obstruction and deviated septum were caused by the nasal laceration in service because there was no documentation of any blunt trauma of the nose besides the Veteran's statement.  The examiner further noted that the Veteran's service records indicated no other nasal complaints after the sutures were removed from the tip of the nose where the laceration was repaired.

In August 2012, private physician, Dr. K.P., reported that the Veteran's deviated septum was at least 50percent likely to be connected to a nose injury in service caused by walking into the wing of an aircraft.

In connection with private medical treatment in June 2013, Dr. K.P. reported that the Veteran had a diagnosis of deviated nasal septum from 45 years ago that stayed stable at moderate intensity with mild breathing impairment several times per week.  Dr. K.P. stated he reviewed the Veteran's claims file and found it more likely than not that the deviated nasal septum occurred in 1968 while in the Veteran was in service.

In a November 2014 Board hearing, the Veteran testified that he injured his nose walking into an aircraft wing in 1968, and that he had no other injuries of his nose after separation from service.  The Veteran explained that he was running around a plane to prepare the launch when he ran into a wing and cut off the end of his nose, which hung over his lip.  The Veteran indicated that his nose was bandaged for about a month after the doctor took out his stitches and that he first noticed difficulty breathing after the bandages were removed.  The Veteran reported that the doctor who stitched his nose laceration indicated the Veteran might begin having difficulty breathing.  He reported difficulty breathing through his nose and snoring had been problems since service.

In October 2014, Dr. K.P. stated that the Veteran reported no other nasal injuries that could account for his current condition and opined that the Veteran's deviated septum is, "more likely than not caused from a crash injury to his nose that he sustained while in service."

Based on the foregoing, the Board concludes that the Veteran's deviated nasal septum is related to his active service.  

The Board acknowledges that the February 2012 VA opinion is against the Veteran's claim.  However, the Board finds the opinion of little probative value because the examiner fails to take into account the Veteran's statements concerning the nature of his in-service injury and a continuity of symptoms after service.  A VA examination report based on incomplete or inaccurate evidence of record is not probative evidence.   

The Board has found the Veteran's statements concerning his in-service injury and continuity of deviated nasal septum symptoms ever since to be competent and credible.  His statements are internally consistent, consistent with other evidence of record, and supported by W.P.'s description of the event.  Moreover, the Board finds the private medical statements from K.P. relating the Veteran's current deviated nasal septum to a 1968 in-service injury place the evidence in favor of the claim at least in equipoise with that against the claim.  

As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a deviated nasal septum is warranted.



ORDER

Service connection for a deviated nasal septum is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


